     Reset Form
             Case        8:20-cr-00127-MWF UNITED STATES
                                           Document 106 DISTRICT  COURTPage 1 of 2 Page ID #:858
                                                         Filed 12/08/20
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE SUMMARY                                     12/8/2020
        Case Number CR 20-127(B)-MWF                                                  Defendant Number 1                jb



        U.S.A. v. Guan Lei                                                            Year of Birth 1991
         ✔   Indictment                      Information                 Investigative agency (FBI, DEA, etc.) FBI

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."
OFFENSE/VENUE                                                                  PREVIOUSLY FILED COMPLAINT/CVB CITATION
a. Offense charged as a:                                                       A complaint/CVB citation was previously filed on: 08/27/2020
                                                                               Case Number: 20-MJ-4071
     Class A Misdemeanor          Minor Offense        Petty Offense
                                                                               Assigned Judge:      Hon. Rozella A. Oliver
     Class B Misdemeanor          Class C Misdemeanor      ✔   Felony
                                                                               Charging: 18 USC 1519
b. Date of Offense 07/25/2020
                                                                               The complaint/CVB citation:
c. County in which first offense occurred
                                                                                    ✔ is still pending
Orange                                                                                    was dismissed on:
d. The crimes charged are alleged to have been committed in
   (CHECK ALL THAT APPLY):                                                     PREVIOUS COUNSEL
                                                                               Was defendant previously represented?             No   ✔   Yes
          Los Angeles                 Ventura
                                                                               IF YES, provide Name:       DFPD Michael Schacther
         ✔   Orange                        Santa Barbara
                                                                                       Phone Number: (213) 894-2854
             Riverside                     San Luis Obispo
                                                                               COMPLEX CASE
             San Bernardino                Other                               Are there 8 or more defendants in the Indictment/Information?
                                                                                        Yes*        ✔ No
Citation of Offense 18 USC 1546(a), 18 USC 1001,
                                                                               Will more than 12 days be required to present government's
18 USC 1546                                                                    evidence in the case-in-chief?
                                                                                       Yes*          ✔ No
e. Division in which the MAJORITY of events, acts, or omissions
   giving rise to the crime or crimes charged occurred:                        *AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
                                                                               OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
✔    Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)            TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                               CHECKED.
     Eastern (Riverside and San Bernardino)         Southern (Orange)
                                                                               SUPERSEDING INDICTMENT/INFORMATION
RELATED CASE                                                                   IS THIS A NEW DEFENDANT?              Yes     ✔   No

Has an indictment or information involving this defendant and                  This is the 2nd     superseding charge (i.e., 1st, 2nd).
the same transaction or series of transactions been previously                 The superseding case was previously filed on:
filed and dismissed before trial?
                                                                               10/27/20
        ✔ No          Yes
                                                                               Case Number 20-127(A)-MWF
        If "Yes," Case Number:
                                                                               The superseded case:
Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present                 ✔ is still pending before Judge/Magistrate Judge
case:                                                                          Hon. Michael Fitzgerald
    a. arise out of the same conspiracy, common scheme,
       transaction, series of transactions or events; or                              was previously dismissed on

    b. involve one or more defendants in common, and would                     Are there 8 or more defendants in the superseding case?
       entail substantial duplication of labor in pretrial, trial or                    Yes*         ✔ No
       sentencing proceedings if heard by different judges.                    Will more than 12 days be required to present government's
                                                                               evidence in the case-in-chief?
Related case(s), if any (MUST MATCH NOTICE OF RELATED
                                                                                        Yes*         ✔ No
CASE):
                                                                               Was a Notice of Complex Case filed on the Indictment or
                                                                               Information?
                                                                                        Yes          ✔ No

                                                                               *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                               MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
                                                                               FILED IF EITHER "YES" BOX IS CHECKED.
CR-72 (03/19)                                                          CASE SUMMARY                                                       Page 1 of 2
                Case 8:20-cr-00127-MWF UNITED STATES
                                       Document 106 DISTRICT  COURTPage 2 of 2 Page ID #:859
                                                     Filed 12/08/20
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE SUMMARY

INTERPRETER                                                                     CUSTODY STATUS
Is an interpreter required?           ✔   YES         NO                          Defendant is not in custody:
IF YES, list language and/or dialect:                                             a. Date and time of arrest on complaint:
                                                                                  b. Posted bond at complaint level on:
Mandarin
                                                                                       in the amount of $
OTHER                                                                                                                     No
                                                                                  c. PSA supervision?          Yes
 ✔   Male                  Female                                                 d. Is on bail or release from another district:
     U.S. Citizen     ✔    Alien
Alias Name(s)                                                                     Defendant is in custody:
                                                                                  a. Place of incarceration:         State     ✔    Federal
This defendant is charged in:                                                     b. Name of Institution: MDC
     ✔ All counts                                                                 c. If Federal, U.S. Marshals Service Registration Number:
         Only counts:                                                                79705-112
                                                                                  d.   ✔   Solely on this charge. Date and time of arrest:
     This defendant is designated as "High Risk" per                                08/27/2020, approximately 4 p.m.
     18 USC § 3146(a)(2) by the U.S. Attorney.                                    e. On another conviction:       Yes                        ✔   No
     This defendant is designated as "Special Case" per
                                                                                        IF YES :     State                Federal                Writ of Issue
     18 USC § 3166(b)(7).
                                                Yes    ✔   No                     f. Awaiting trial on other charges:          Yes       ✔       No
Is defendant a juvenile?
IF YES, should matter be sealed?                Yes    ✔   No                           IF YES :     State        Federal          AND
                                                                                       Name of Court:
The area(s) of substantive law that will be involved in this case
                                                                                       Date transferred to federal custody:
include(s):
    financial institution fraud           public corruption                       This person/proceeding is transferred from another district
                                                                                  pursuant to F.R.Cr.P.         20             21             40
 ✔   government fraud                            tax offenses
     environmental issues                        mail/wire fraud
     narcotics offenses                     ✔    immigration offenses
     violent crimes/firearms                     corporate fraud
✔    Other      Obstruction of Justice




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:




            Date          12/5/2020
                                                                                Signature
                                                                                     ature of Assistant
                                                                                                     ntt U
                                                                                                         U.S.
                                                                                                           .S. Attorney
                                                                                                               A
                                                                                                               At
                                                                                William M. Rollins
                                                                                Print Name
CR-72 (03/19)                                                           CASE SUMMARY                                                                  Page 2 of 2
